Reversed and Remanded and Memorandum Opinion filed October 28, 2004








Reversed and Remanded and Memorandum Opinion filed
October 28, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00508-CV
____________
 
THOMAS O.
COOK, Appellant
 
V.
 
SYLVIA J.
COOK, Appellee
 

 
On Appeal from the
308th District Court
Harris County,
Texas
Trial Court Cause No.
001,115,629
 

 
M E M O R A N D U M   O P I N I O N




This is a restricted appeal from a default judgment and
qualified domestic relations order signed February 4, 2004, and corrected by
nunc pro tunc order signed February 10, 2004. 
On September 30, 2004, appellant filed his brief challenging, among
other issues, the service of process upon him. 
On October 13, 2004, appellee responded and acknowledged that service
and return of process upon appellant was not in strict compliance with the
rules and therefore would not support a default judgment.  Accordingly, appellee joined in appellant=s request that the judgment and order
of the trial court be reversed and the cause remanded to the trial court for
further proceedings.  
We grant the parties= request.  The trial court=s judgment and qualified domestic
relations order signed February 4, 2004, and corrected by nunc pro tunc order
signed February 10, 2004, are ordered reversed and the cause is remanded for
further proceedings.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 28, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.